No. 04-01-00333-CV

IN re Eduardo TREVINO

Original ProceedingFrom the 144th Judicial District Court, Bexar County, Texas

Trial Court Nos. 99-CR-4085, 99-CR-6204, 99-CR-6205 (1)

Honorable Mark R. Luitjen, Judge Presiding

PER CURIAM
Sitting:	Tom Rickhoff, Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and filed:   June 6, 2001
PETITION FOR WRIT OF MANDAMUS DISMISSED FOR WANT OF JURISDICTION
	The court has considered relator's petition for writ of mandamus and holds this court
has no jurisdiction to grant the relief he seeks. See Tex. Gov. Code Ann. § 22.221(a), (b),
(d) (Vernon Supp. 2001); see also In re Coronado, 980 S.W.2d 691, 692-93 (Tex. App.-San
Antonio 1998, orig. proceeding) (no jurisdiction over district clerk except in aid of court's
jurisdiction).
	Relator claims the Texas Open Records Act requires the district clerk to send him a
copy of the record in order for him to have access to those previously prepared documents.
See Tex Gov't Code Ann. § 552.023 (Vernon 1994). However, there is no evidence he has
been denied access to the record. We find no support for his claim the clerk must incur the
expense of sending the record to him. (2) See Conely v. Peck, 929 S.W.2d 630, 632 (Tex.
App.-Austin 1996, no writ) (official is not required to transport records or make them
available at any site other than the government office). 
	While a writ of mandamus is the proper remedy for failure to comply with the Open
Records Act, this court has no original jurisdiction over the writ; it must be filed in the trial
court. See Tex. Gov't Code Ann. § 522.321(b) (Vernon Supp. 2001); In re Turner, 998
S.W.2d 935, 935 (Tex. App.-Houston [1st Dist.] 1999, orig. proceeding); Garner v. Gately,
909 S.W.2d 61, 62 (Tex. App.-Waco 1995, orig. proceeding). Because we have no
jurisdiction over relator's  complaint, we dismiss his petition for writ of mandamus for want
of jurisdiction.
							PER  CURIAM
DO NOT PUBLISH
1.  Relator's convictions were affirmed by this court in Trevino v. State, 04-00-00298-CR, 04-00-00299-CR,
& 04-00-00300-CR. Relator's petition for discretionary review is pending in the Court of Criminal Appeals.
2.  See Tex Gov't Code Ann. § 552.221(b)(1) (requirement to provide records at office of the government
body), § 552.221(b)(2) (allowing mailing of records upon payment of costs by applicant), § 552.261 (providing for
charges for copies of records) (Vernon Supp. 2001).